Citation Nr: 1118338	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  10-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a burn scar on the right leg.

2.  Entitlement to service connection for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 1955, the Veteran filed an application for benefits that included a claim of service connection for "treatment right knee."  By a rating decision dated later in January 1955, the RO denied the claim.  Although the issue was styled as a claim of service connection for "right knee condition," the decision specifically addressed the disability of a burn scar on the right leg.  The RO determined that the disability preexisted the Veteran's military service and that it was not aggravated by military service.

In August 2009, the Veteran filed another application for benefits that included a claim of service connection for "residuals of a right knee injury."  Based on recent treatment records that have been submitted, along with the Veteran's statements and hearing testimony, it appears that the more recent claim is also for a musculoskeletal disability of the right knee that is separate and distinct from the burn scar.  The Veteran testified that he injured his right knee while running and jumping off tanks during military training in Japan.  Recent treatment records document a diagnosis of degenerative joint disease of the right knee.  The Veteran contends that his arthritis is related to an in-service injury and that his preexisting burn scar of the right leg did not play a role.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims based upon distinctly diagnosed diseases or injuries cannot be considered the same for purposes of addressing the reopening of a previously denied claim.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  This is so even if the diseases or injuries involve overlapping symptomatology.  Id.  The Federal Circuit indicated that a claim involving sensorineural hearing loss was not the same as a claim involving conductive hearing loss even though they may have overlapping symptomatology because the two types of hearing loss developed from injuries to different parts of the ear.  Id. at 1332-33.  

In consideration of Boggs, the Board finds that the Veteran's application for benefits is best treated as two separate claims.  The Board has characterized the issues as (1) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a burn scar on the right leg, and (2) entitlement to service connection for arthritis of the right knee.  The disabilities primarily affect the skin and the joint, respectively, and they are caused by different types of injuries even if they may have some overlapping symptomatology.  Therefore, there are two issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's application to reopen a claim of service connection for a burn scar on the right leg.  The claim of service connection for arthritis of the right knee is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By a January 1955 rating decision, the RO denied a claim of service connection for a burn scar on the right leg.

2.  Evidence received since the RO's January 1955 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for a burn scar on the right leg; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1955 RO decision, which denied the Veteran's claim of service connection for a burn scar on the right leg, is final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III, Department of Veterans Affairs Regulation 1008.

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a burn scar on the right leg has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished as to the application to reopen the claim of service connection for a burn scar on the right leg.  Through a September 2009 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's underlying claim of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, the September 2009 letter told the Veteran that new and material evidence was needed to reopen the previously denied service connection claim concerning a burn scar on the right leg.  New and material evidence was defined and the Veteran was told when and why the claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that the September 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue pertaining to a burn scar on the right leg.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Louisville, Kentucky.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, in September 2009, the Veteran was provided a VA examination of the right knee, the report of which is of record.  Furthermore, the Veteran was afforded a hearing before the Board in April 2011, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).

As noted in the introduction, the Veteran initially filed an application for benefits in January 1955 that included a claim of service connection for a burn scar on the right leg.  By a January 1955 rating decision, the RO denied the claim.  By a letter dated in February 1955, the Veteran was notified of the decision.  He did not appeal and the January 1955 decision became final.  See 38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III, Department of Veterans Affairs Regulation 1008.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the January 1955 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, regardless of the action taken by the RO, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the January 1955 RO decision included service treatment records and an application for benefits.  In the January 1955 rating decision denying the claim, the RO determined that the Veteran had a burn scar on the right leg that was not incurred or aggravated during military service.  More specifically, the RO determined that the Veteran's burn scar on the right leg preexisted military service and that it was not aggravated therein.

The January 1955 decision relied on the service treatment records that contained detailed information on the disability.  A January 1954 entrance examination noted that the Veteran had a scar on the anterior and posterior of the right knee.  The records reflect that, in October 1954, the Veteran began to receive treatment for fascia contracture of the right knee that was caused by old 3rd degree burns at a United States Army Hospital in Japan.  A history was noted that the Veteran's right leg caught on fire when he was approximately 6 years old and that he had a burn scar as the result of the incident.

In November 1954, the Veteran was transferred to Walter Reed Army Hospital.  He underwent a Medical Board Proceeding.  It was determined that the Veteran had cicatrix of the skin on the right thigh, knee, and leg, secondary to 3rd degree burns received in childhood.  This was manifested by a mild contracture of the knee.  The proceeding found that the disability was not incurred in the line of duty, that it existed prior to service, and that it was not permanently aggravated by active duty.  The Veteran was thereafter discharged on account of medical disqualification for a disability existing prior to entry on active service that was not aggravated by active service.

The evidence added to the record since the January 1955 decision includes:  treatment records and examination reports from the Louisville VAMC, dated from March 2006 to June 2010; treatment records from Taylor Regional Orthopedic Group, dated from May 2007 to October 2007; treatment records from the Eye Institute of Central Kentucky, dated from November 2008 to April 2009; and statements and hearing testimony from the Veteran.

A review of the new evidence shows that the Veteran has received treatment for right knee pain and has been diagnosed with degenerative joint disease of the right knee.  The treatment records do not reflect that he has sought or received treatment for symptoms in regards to the burn scar on the right leg.  The treatment records also pertain to multiple disabilities that are irrelevant to the claim on appeal.

In September 2009, the Veteran underwent VA examination of the right knee.  The diagnoses were a right knee 3rd degree burn injury that existed prior to military service and mild degenerative changes in the medial compartment of the right knee per x-rays of the right knee.  The examiner noted a history of a 3rd degree burn scar at age 6 per the Veteran's history and verification in the service treatment records.  After reviewing the evidence in the claims file and examining the Veteran, the examiner gave the opinion that there was no indication that the Veteran's burn scar underwent an increase in severity beyond the normal progression of the injury.

Through submitted statements and hearing testimony, the Veteran acknowledged that he had a burn scar that preexisted military service.  He primarily asserted that he developed a right knee disability separate from his pre-existing burn scar as a result of running and jumping from tanks during military training in Japan.  Although he indicated that his burn scar may have been aggravated during military service, he stated that the burn scar did not give him trouble after age 6 or cause him any problems during service.  He stated that he was qualified for military service and participated in basic training without right knee problems, including from the burn scar.

In view of this information, the Board finds that evidence received since the RO's January 1955 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for a burn scar on the right leg; nor does it raise a reasonable possibility of substantiating the claim.  The new medical evidence relates to treatment for arthritis of the right knee and other disabilities, but not to a burn scar on the right leg.  To the extent the Veteran contends that his preexisting burn scar on the right leg was aggravated by military service, the statements and hearing testimony are merely redundant and cumulative of his contentions in January 1955.  This evidence does not relate to the unsubstantiated fact of whether the Veteran's pre-existing burn scar of the right leg underwent an increase in severity during service beyond the normal progression of the disease.

As noted previously, the Veteran was afforded a VA examination of his right knee in September 2009.  Notably, the Board is not required to reopen a previously denied claim solely because a veteran was afforded a VA examination in connection with his petition to reopen.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  Here, the evidence contained in the September 2009 report is new because a medical opinion on the matter was not previously of record.  However, the opinion in the report states that the Veteran's pre-existing burn scar of the right leg did not undergo an increase in severity beyond the normal progression of the injury.  Thus, the September 2009 report does not raise a reasonable possibility of substantiating the claim because it contains a negative opinion concerning in-service aggravation.

In view of these findings, the Board concludes that new and material evidence sufficient to reopen a previously denied claim of service connection for a burn scar on the right leg has not been received, and the appeal of this issue must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of service connection for a burn scar on the right leg is denied.


REMAND

The Board finds that further development is warranted regarding the claim of service connection for arthritis of the right knee.

As noted in the decision, the Veteran asserts that he injured his right knee during military training when he was stationed in Japan.  He testified that he had repetitive training involving running and jumping off of tanks, including into sand.  Treatment records from Taylor Regional Orthopedic Group show that a diagnosis of degenerative joint disease of the right knee was initially made in May 2007.  

Although the Veteran was afforded a VA examination of the right knee in September 2009, the focus of the examination appeared to be on whether his pre-existing burn scar of the right leg was aggravated by military service.  On remand, the Veteran should be scheduled for another VA examination of the right knee that addresses whether the Veteran has arthritis of the right knee that is related to his active military service, including running and jumping off of tanks in Japan.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Given that the Board has determined that there are two separate claims on appeal, the Veteran should be sent another VCAA letter notifying him of the information and evidence necessary to substantiate a claim of service connection for arthritis of the right knee.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b)(1); see also Dingess/Hartman, 19 Vet. App. at 473.

It appears that the Veteran continues to receive regular treatment at the Louisville VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for arthritis of the right knee.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since June 2010) from the Louisville VAMC and associate the records with the claims folder.

3.  Schedule the Veteran for a VA examination of his right knee.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, to include x-rays of the right knee, should be performed and all clinical findings should be reported in detail.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has arthritis of the right knee that is related to his active military service, particularly his stated in-service training involving running and jumping off of tanks.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.  Of note, the question before the examiner does not pertain to the Veteran's preexisting burn scar of the right leg unless the examiner determines that the burn scar has a bearing on the Veteran's arthritis of the right knee.

4.  After undertaking any other development deemed appropriate, adjudicate the claim of service connection for arthritis of the right knee as a separate claim from the application to reopen a claim of entitlement to service connection for a burn scar on the right leg.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


